                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

CHRISTY BROWN,                                       )
                      Plaintiff,                     )
                                                     )
            vs.                                      )      Case No. 16 C 1071
                                                     )
WILLIAM RAINEY HARPER COLLEGE,                       )      Judge Rebecca R. Pallmeyer
                                                     )      Magistrate Judge Maria Valdez
                      Defendant.                     )


    DEFENDANT’S MEMORANDUM IN SUPPORT OF MOTION FOR SUMMARY
     JUDGMENT ON ALL COUNTS OF THE SECOND AMENDED COMPLAINT

       NOW COMES Defendant, William Rainey Harper College, (hereinafter the “College”),

by its counsel, Caroline A. Roselli and Zaria N. Udeh, of ROBBINS, SCHWARTZ,

NICHOLAS, LIFTON & TAYLOR, LTD., and hereby submits this Brief in support of its

Motion for Summary Judgment, pursuant to Fed. R. Civ. P. 56, and states as follows:

                                     I.    INTRODUCTION

       Student A (“Plaintiff”) was dismissed from the College’s Practical Nursing Program

(“PN Program”) after failing to meet the academic requirements of the program (SOF 17-19).

Plaintiff failed to achieve satisfactory grades in her nursing courses, even after a previous

opportunity in the 2014-2015 school year to proceed in the PN Program despite unsatisfactory

performance on examinations (SOF 11-17). Plaintiff now alleges that she was subjected to race

discrimination in violation of Title VI of the Civil Rights Act of 1964. 42 U.S.C. § 1981 et seq.

Plaintiff also claims she was subjected to retaliation, under 42 U.S.C. § 1983, for free speech and

exercise.

       The College is entitled to summary judgment on all counts because there is no genuine

issue of material fact that Plaintiff did not meet the academic requirements of her NUR 102 and
                                                1
109 courses. As such, this Court should grant Defendants’ Motion for Summary Judgment as to

all Counts of the Complaint.

                                       II.   ARGUMENT
A.     The Legal Standard

       A motion for summary judgment should be granted “if the pleadings, depositions,

answers to interrogatories and admissions on file, together with the affidavits, if any, show that

there is no genuine issue as to any material fact and the moving party is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(c). A fact is material “only if it might affect the outcome of

the case under the governing law.” Anweiler v. American Elec. Power Serv. Corp., 3 F.3d 986,

990 (7th Cir. 1993); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986).

       This Court must consider the evidence in the light most favorable to the party opposing

summary judgment, and the movant bears the burden of establishing a lack of any genuine issue

of material fact. Adickes v. S.H. Kress & Co., 398 U.S. 144, 158-159, 90 S.Ct. 1598 (1970).

Once the moving party has met its initial burden, the non-moving party may not rest on

conclusory allegations, but must instead come forward with evidence demonstrating the

existence of each element of its case upon which it would bear the burden of proof at trial. Fed.

R. Civ. P. 56(e); Matney v. County of Kenosha, 86 F.3d 692,695 (7th Cir. 1996). Thus, if a party

fails to sufficiently establish the existence of an essential element on which such party bears the

burden of proof at trial, summary judgment is proper due to the fact that there can be no genuine

issue of any material fact, since a complete failure of proof concerning an essential element of

the nonmoving party’s case necessarily renders all other facts immaterial. Celotex Corp. v.

Catrett, 477 U.S. 317, 323 (1986).

       To avoid summary judgment, the non-moving party “must do more than simply show that

there is some metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co., Ltd. v.
                                                2
Zenith Radio Corp., 475 U.S. 574, 586 (1986); McGinn v. Burlington N. R.R. Co., 102 F.3d 295,

298 (7th Cir. 1996). Evidence which is merely colorable or not significantly probative cannot

defeat summary judgment. Anderson, 477 U.S. at 249-50; Senner v. Northcentral Tech. College,

113 F.3d 750, 757 (7th Cir. 1997) (“A party needs more than a scintilla of evidence [. . .] to

defeat summary judgment.”).

       B.      The College is Entitled to Summary Judgment Because Plaintiff’s Claim of
               Race Discrimination under Section VI Fails as a Matter of Law

       The comparator students which Plaintiff complains about in her race discrimination count

are not similarly situated to Plaintiff. There is no genuine issue of material fact that Plaintiff’s

classmates, STUDENT S and STUDENT R, passed NUR 109 while Plaintiff did not pass the

class. Thus, Defendant is entitled to summary judgment.

       Whether the College discriminated against Plaintiff based on her race by dismissing her,

but not dismissing STUDENT S and STUDENT R, is analyzed under Title VI’s intentional

discrimination standard. Alexander v. Sandoval, 532 U.S. 275, 280-81 (2001).              To avoid

summary judgment, the Plaintiff must present evidence sufficient to permit a reasonable jury to

conclude that she was dismissed from the PN Program for a racial reason. Brewer v. Board of

Univ. of Ill., 479 F.3d 908, 921 (7th Cir. 2007), citing Alexander v. Sandoval, 532 U.S. 275, 280,

(2001). In a Title VI action, a Plaintiff's speculative and unsupported contention that a school's

decision was motivated by discrimination is insufficient to survive summary judgment. See

Thompson v. Bd. Of the Special Sch. Dist. No.1, 144 F. 3d 574, 581 (8th Cir. 1998)(granting

summary judgment to school when the Plaintiff offered no evidence that race was the motivating

factor in his suspensions.)

               The elements of a prima facie case under Title VI are membership in a protected

class, meeting the school’s legitimate educational expectations, an adverse educational action
                                                 3
and worse treatment than that of similarly situated students 1 not in the protected class. Brewer,

479 F.3d at 921. The legal standard is “whether the evidence would permit a reasonable

factfinder to conclude that the plaintiff's race . . . or other proscribed factor caused the discharge

or other adverse employment action. Evidence must be considered as a whole." Ortiz v. Warner

Enterprises, Inc., 834 F.3d 760, 765. In Ortiz, the court applied the "Reasonable Factfinder

Method" to a claim for discrimination under § 1981. The requirements for finding discrimination

are the same under § 1981 and Title VII. Egonmwan v. Cook Co. Sheriff’s Dept., 602 F.3d 845,

850 (7th Cir. 2010). Likewise, the requirements for proving discrimination, under Title VII and

Title VI, are the same. Brewer, 479 F.3d at 921. Accordingly, the Ortiz “Reasonable Factfinder

Method” will be applied here for Plaintiff’s Title IV claim.

            1. Plaintiff Was Dismissed Due to Poor Academic Performance

        There is no genuine issue of material fact that Plaintiff was dismissed due to poor

academic performance in NUR 109. Plaintiff has failed to present evidence of discrimination

under the Ortiz "reasonable factfinder method." The evidence as a whole would not permit a

reasonable factfinder to conclude that the Plaintiff was dismissed from the PN Program on

account of her race. The Plaintiff's dismissal was due to poor academic achievement (SOF 17-

18). She failed to achieve a passing score in NUR 109 after re-entering the program and

receiving remediation, academic tutoring, and testing accommodations (SOF 16-17, 23).

        The PN Program policy clearly states that a student who fails to achieve a passing grade

in a required nursing course (such as NUR 109) is subject to dismissal (SOF 7-9). As a result of

a previous failure in NUR 102 (SOF 11-12), Plaintiff was allowed to re-enroll pursuant to a


1 This method of proof was established in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).
Under that framework, a plaintiff can raise the inference of discrimination by identifying a similarly situated
employee outside the protected class who was treated more favorably by the employer. See, e.g., Radue
v. Kimberly-Clark Corp., 219 F.3d 612 (7th Cir. 2000).
                                                      4
conditional Success Contract (SOF 16-17). The Success Contract required Plaintiff to pass her

nursing courses and otherwise meet the expectations of the PN Program. Plaintiff failed NUR

109 because her overall test average was a 73% and below the 76% passing standard (SOF 16).

The Plaintiff was dismissed because she failed to achieve a passing grade in NUR 109 pursuant

the PN Program policy and the Success Contract.

       Plaintiff calls into question the alleged behavior of the NUR 109 instructor such as

calling Plaintiff a “nigger” as she walked away, changing her clinical schedule, and altering her

test scores (SOF 22). The first two allegations have no connection to Plaintiff’s academic

performance. Moreover, all three of the allegations were investigated by the Provost and a

separate investigator and none were determined to be founded (SOF 22-24).

       Plaintiff was afforded the opportunity to appeal her dismissal to the Provost (SOF 23).

The Provost issued Plaintiff an appeal determination letter with the outcome of her appeal of

NUR 109 grade (SOF 23). The basis for the denial of Plaintiff’s appeal by the Provost was that

the 73% exam average earned by Plaintiff did not meet the PN Program standard of a 76% exam

average. Additionally, the Provost found no support for Plaintiff’s claims that her test grades

were altered in any way (SOF 23).

       Plaintiff's academic record supports the conclusion that she was dismissed because of her

failure to meet the academic requirements of the PN Program. There is simply no evidence that

there was any racial motivation. Plaintiff’s deposition testimony reveals that she has enrolled in

classes at the College intermittently since 2003 (SOF 5). Plaintiff failed seven courses during

her enrollment at the College prior to the 2014-2015 school year in question (SOF 5). Plaintiff

has had to repeat courses such as NUR 180 and BIO 160. Plaintiff was conditionally accepted in

to the College Nursing Program for the Fall 2011 nursing class (SOF 5).            However, the

                                                5
acceptance was withdrawn when Plaintiff could not pass the requisite NUR 180 class with a

grade of “C” or better (SOF 5). Plaintiff has also required remediation Success Plans in other

courses such as NUR 112 and NUR 102 (SOF 5).

       Plaintiff has not provided any evidence that her dismissal was motivated by race. The

Plaintiff testified that her NUR 109 instructor did not like Plaintiff as an individual (SOF 22).

Plaintiff did not identify any direct evidence, such as an admission of discriminatory animus, that

her dismissal was motivated by race. Quite the opposite - Plaintiff and the investigator described

the College administrators, Chavis and Marwick, as going to great lengths to assist Plaintiff in

being successful in the PN Program (SOF 24).

       Remarkably, there were 17 other students in the PN Program in 2014-2015, a majority of

which were racial minorities (SOF 5). All 17 graduated. (SOF 5). The record as a whole shows

that the Plaintiff's race was not a motivating factor in her dismissal. In the end, “Plaintiff cannot

refute that her ‘problems were not related to [her] race – they were related to [her]. The fact that

she is a member of a protected class does not transform them.’” See Branson v. St. Elizabeth

School of Nursing, 2017 WL 2418396 *5, (citing Herron v. DaimlerChyrlser Corp., 388 F.3d

293, 303 (7th Cir. 2004).

           2. Plaintiff Failed to Present Evidence of Similarly Situated Students in a Non-
              Protected Class

       Plaintiff alleges in her Complaint that she was similarly situated with two Caucasian

classmates, STUDENT R and STUDENT S (SOF 4, 18). Plaintiff alleges that these classmates

also failed and were more favorably treated because they were allowed to continue on in the PN

Program (SOF 18). Plaintiff is correct in comparing herself to STUDENT R and STUDENT S to

a point. The PN Program requires nursing students to earn an exam average score of 76% or

higher in every nursing course, and receive a “passing” evaluation in clinical, to continue in the
                                                 6
program (SOF 10). Like Plaintiff, STUDENT R and STUDENT S failed to receive a sufficient

exam average score in NUR 102 (SOF 16). Like Plaintiff, STUDENT R and STUDENT S were

dismissed from the PN Program in March 2015 as a result of failing NUR 102 (SOF 16). Like

Plaintiff, STUDENT R and STUDENT S were allowed to re-enter the PN Program under a

conditional Success Contract (SOF 16-17). Finally, like Plaintiff, STUDENT R and STUDENT

S were made to make-up the first week of missed instruction and engage in clinical and

orientation scheduling for NUR 109 after starting late due to the dismissal and subsequent re-

entry into the program (SOF 17). However, that is where the similarities end.

       Unlike Plaintiff, STUDENT S and STUDENT R did not fail the clinical component of

NUR 102 and therefore did not require a Clinical Success Contract (SOF 18). Additionally,

unlike Plaintiff, STUDENT S and STUDENT R met the conditions of the Success Contract (and

the requirements of the PN Program) by passing the NUR 109 course (SOF 18). STUDENT R

and STUDENT S were permitted to continue on in the PN program because they successfully

completed NUR 109 (SOF 18). They both received their PN Program certificate because they

successfully completed the NUR 104 Capstone and re-took the NUR 102 course over the

summer in 2015 (SOF 18). Plaintiff is not similarly situated to STUDENT S and STUDENT R

because she did not fulfill the terms of the Success Contract or the PN Program requirements

when she failed NUR 109.

       Summary judgment is the “put up or shut up” moment of the lawsuit. C.S. v. Couch, 843

F.Supp.2d 894, 916 (N.D. Ind. 2011) (citing Steen v. Myers, 486 F.3d 1017, 1021 (7th Cir. 2007).

Plaintiff has failed to come forth with evidence that STUDENT R and STUDENT S were

similarly situated or that Plaintiff was the subject of discrimination under Title VI. Absent any

such evidence, Plaintiff’s claim must fail.

                                               7
           3. There is No Evidence of Discrimination under the McDonnell Douglass
              “burden-shifting framework”

       The court in Ortiz stated that its ruling does not undermine the "burden-shifting

framework" created by McDonnell Douglas Corp. v. Green. See Ortiz, 834 F. 3d at 766. Under

McDonnell Douglas "burden-shifting framework," adjusting the terms for the educational

content, the Plaintiff must show that she belonged to a protected class, met the school's

legitimate educational expectations, an adverse educational action and worse treatment than that

of similarly situated students not in the protected class. See Brewer, 479 F.3d at 921.

       Plaintiff is unable to set forth a prima facie claim of Title VI discrimination under the

McDonnell Douglas burden shifting test. The Plaintiff has failed to meet the second and fourth

elements of the test. The PN Program has set grading standards for students to meet before

allowing its students to graduate with a certificate (SOF 9-11). These grading standards are

reasonable and in line with other nursing programs. See Branson, 2017 WL 2418396 *5. The

Plaintiff failed to meet the school's expectations by not achieving a passing score in NUR 109

(SOF 17-19). Therefore, the Plaintiff was not meeting the school's legitimate expectations when

she was dismissed.

       Second, Plaintiff has not shown that she was treated worse than similarly situated

students not in the protected class. In an employment context, for a Plaintiff to establish the

existence of a similarly situated employee, courts require a Plaintiff to establish that both

employees were subjected to the same standards, have the same supervisor, and engaged in

similar conduct. Fane v. Locke Reynolds, LLP, 480 F.3d 534, 540 (7th Cir. 2007). Plaintiff must

show that there is someone who is directly comparable to her in all material aspects. Patterson
                                                 8
v. Avery Dennison Corp., 281 F.3d 676, 680 (7th Cir. 2002). See Simpson v. Franciscan

Alliance, Inc., 827 F.3d 656, 662 (7th Cir. 2016) (An employee who does not have a similar

disciplinary history and performance record as the plaintiff is not similarly situated.) A Plaintiff's

subjective belief alone cannot create a triable issue of fact to preclude summary judgment.

McMillian v. Svetanoff, 878 F.2d 186, 190 (7th Circ. 1989). In the education context, the Seventh

Circuit Court of Appeals has stated that it is not a "super enrollment committee" charged with

evaluating the general quality of education decisions. Brewer, 479 F.3d at 922. Plaintiff, here,

has not shown that she was similarly situated to STUDENT R or STUDENT S because there are

material differences in their performances in the PN Program. They passed NUR 109, and

Plaintiff was dismissed after failing to pass NUR 109 for the 2014-2015 Spring Term (SOF 18).

       Even if this Court reaches the conclusion that the Plaintiff sufficiently established a prima

facie case of discrimination on the basis of race, the College is entitled to summary judgment

because its decision to dismiss Plaintiff was based upon a legitimate, non-discriminatory reason.

Plaintiff failed to meet the legitimate educational requirements of the PN Program (SOF 17-19).

       Plaintiff has provided no evidence that the reason was merely pre-textual. See E.E.O.C. v.

Our Lady of the Resurrection Med. Ctr., 77 F.3d 145, 149 (7th Cir. 1996). Plaintiff has alleged

unusual acts by her NUR 109 instructor, which her instructor has denied (SOF 22-24). However,

"[a] pretext for discrimination means more than an unusual act; it means something worse than a

business error; pretext means deceit used to cover one's tracks.” Grube v. Lau Indus, Inc., 257

F.3d 723, 730 (7th Cir. 2001). Consequently, the College is entitled to summary judgment on

Plaintiff’s Title VI claim.




                                                  9
C.     The Defendant’s Motion for Summary Judgment Should Be Granted Because
       Plaintiff’s Claim of First Amendment Retaliation Fails as a Matter of Law

       Plaintiff alleges she heard a voicemail directed to her phone inadvertently by the

College’s Director of Nursing, Julie D’Agostino. Plaintiff alleges that the voicemail message

was responding to Plaintiff’s clinical professor, Monica Sweeney’s, concerns about Student A’s

practice of praying with her patients (SOF 19-20). Plaintiff alleges the call reflects bias on the

basis of her religion. Plaintiff further claims that she was harassed by professors and students

and ultimately removed from the PN Program because she reported this voicemail to the United

States Department of Education, Office of Civil Rights (SOF19-22).

       Whether the College discriminated against Plaintiff based on her protected First

Amendment activities, is based on whether (1) she engaged in protected expression, (2) she

suffered a deprivation likely to deter protected activity, and (3) the plaintiff’s activity was a

motivating factor in the defendant’s retaliation. CF. Massey v. Johnson, 457 F.3d 711, 716 (7th

Cir. 2006) (delineating standard in employee speech context); Galdikas v. Fagan, 342 F.3d 684,

698 (7th Cir. 2003) overruled on other grounds by Spiegla v. Hull, 371 F.3d 928, 941–42 (7th

Cir. 2004).

       The third element amounts to a causation inquiry. Massey v. Johnson, 457 F.3d 711, 717

(7th Cir. 2006). To establish a causal link between the protected expression and a subsequent

action by the College, the Plaintiff must show that the protected conduct was a substantial or

motivating factor in the decision. Id. “A motivating factor does not amount to a but-for factor or

to the only factor, but is rather a factor that motivated the defendant's actions.” Id. (citing

Spiegla, 371 F.3d at 942.)

       Circumstantial proof, such as the timing of events or the disparate treatment of similar

individuals, may be sufficient to establish the defendant's retaliatory motive. Id. If the plaintiff
                                                10
makes this threshold showing, the burden then shifts to the defendant to produce evidence that

they would have fired the plaintiff even in absence of the protected speech. Id. Finally, assuming

the defendant carries that burden, the plaintiff then must persuade a fact-finder that the

defendant’s proffered reasons were pretextual and that retaliatory animus was the real reason that

the defendant fired plaintiff. Id.

        1. There is no genuine issue of material fact that Plaintiff cannot establish that
           Plaintiff suffered a Deprivation or Plaintiff’s activity of complaining about the
           voicemail was a motivating factor in the Defendant’s retaliation
        Plaintiff has not presented any evidence that D’Agostino’s inadvertent voicemail reflects

any bias. Plaintiff was dismissed from the PN Program for failure to maintain passing grades

consistent with the requirements outlined in the PN Program. Plaintiff’s complaint had nothing to

do with her dismissal from the program. Further, the dismissal would have occurred absent the

complaints.

        Plaintiff alleges that Sweeny lowered her grade in the NUR 102 clinical course as a result

of her complaints to the Dean, Provost and OCR. However, Plaintiff has not put forth any

evidence that Sweeny was even aware of the complaints or that her decision was motivated by

improper animus. Plaintiff asserts that the content of D’Agostino’s voicemail invited Sweeny to

have some input into the dismissal decision (SOF 19-20). However, Plaintiff has not established

any facts to suggest that Sweeny was aware of the voicemail or its contents.

        The incident between Sweeny and Plaintiff which led Sweeny to provide Plaintiff with a

failing grade occurred on February 26, 2018 (SOF12-16). The grade was communicated to

Plaintiff in person on March 5, 2015 and via email on March 8, 2015 (SOF 16). Plaintiff

admitted that she shared the contents of the voicemail with Dean Chavis and D’Agostino, on

March 9, 2105 (SOF 21). Plaintiff did not contact the Office for Civil Rights (“OCR”) to file her


                                                11
complaint until March 18, 2015 (SOF 20), and Plaintiff admitted she does not know when the

College was contacted by OCR (SOF 20). Plaintiff’s failing grade in the NUR 102 course

provided a further basis for Plaintiff’s dismissal from the program (SOF 12 an 16). Plaintiff’s

failure to meet the PN Program requirements in both the clinic and the course resulted in her

being dismissed from the PN Program on March 10, 2015 (SOF 12 ans 16).

       Moreover, though, Plaintiff was allowed to return to the program by the Provost on

March 13, 2015. Plaintiff did not suffer any deprivation when she was allowed to remain in the

PN Program. Thus she did meet the second element of a prima facie case for First Amendment

retaliation. Plaintiff alleges damages in the form of lost income and housing as a result of the

deprivation she suffered, however, even if this Court found that she met the element of

deprivation, any loss occurred before Plaintiff’s dismissal from the PN Program (SOF 24-25).

Plaintiff’s position at Walgreens, during the relative timeframe, was eliminated prior to her

dismissal from the PN Program (SOF 24-25). Likewise, Plaintiff failed to pay her lease on her

apartment for the months of April and May 2015, prior to her dismissal from the PN Program

(SOF 24-25).

       To constitute proof of improper animus, the evidence must relate to the motivation of the

decision maker responsible for the contested decision, or to the motivation of those who provide

input in the decision. See Ezell v. Potter, 400 F.3d 1041, 1051 (7th Cir.2005). As far as this

record indicates, Sweeny was neither. There is no evidence that Sweeny was aware of the

complaints prior to giving Plaintiff a failing grade (SOF 21).

       Ultimately there is no evidence of animus. There is no evidence that Sweeny was the

final decision-maker relating to Plaintiff’s enrollment in the PN Program or that she had any

input into the decision (SOF 16-17, 23). Furthermore, there is no evidence that Sweeny was

                                                12
involved in the final dismissal from the PN Program after Plaintiff’s failure of NUR 109 SOF

23).

       Plaintiff also alleges that Tabaka made repeated changes to Plaintiff’s clinical schedule.

Tabaka was only involved in one schedule change. On April 5, 2015, Tabaka was informed that

there were not enough patient cases at St. Alexius Medical Center (“SAMC”) for the clinical

observation on April 6, 2015 (SOF 22-23). On April 5, 2015 at 10:00 p.m., Tabaka emailed all

students scheduled for that clinical observation including plaintiff to cancel the observation

9SOF 22-23). This cancellation was not a re-scheduling, but a cancellation of the clinical

observation, and impacted all the students not just Plaintiff (SOF 22-23). Plaintiff has not

provided any evidence that she was required to reschedule the observation. Plaintiff failed to

provide any evidence to support her claim that Tabaka was motivated by any improper animus

when she cancelled the clinical observation.

       The only other two clinical scheduling incidents were initiated by Rebecca Barron not

Tabaka (SOF 23). On March 30, 2015, Plaintiff and her classmates were requested to hold two

dates for clinical to be added to their schedules in mid-April (April 16th and 21st) (SOF 23).

Barron confirmed the two added dates on April 1, 2015 for Plaintiff and other students (SOF 23).

The additional two clinical dates were for the purpose of giving all students the same amount of

clinical opportunities (SOF 23). There is no evidence that Barron knew of Plaintiff’s complaints

or that she added the two clinical dates based on any improper animus.

       Here there was no deprivation suffered by Plaintiff that her classmates did not also suffer

and there is no causal connection between the clinical change and Plaintiff’s complaints. As

noted above, the only reason for Plaintiff’s dismissal from the program was a result of her

receiving a failing grade in NUR 109.

                                               13
       2. There is no genuine issue of material fact that Plaintiff cannot establish that
          Plaintiff Suffered a Deprivation or Plaintiff’s activity of praying was a
          motivating factor in the Defendant’s retaliation

       In her deposition, when asked about the actions of Tabaka, D’Agostino, Chavis and

Marwick, responsive to Plaintiff praying with patients, Plaintiff did not describe any actions any

of them had done against her (SOF 5-7). Plaintiff did not provide any evidence that she suffered

any deprivation by these faculty members. Therefore, her admission in this case, bars her from

meeting the second prima facie element as to those faculty members.

       Plaintiff alleges that Sweeny reported Plaintiff to D’Agostino for praying with patients,

then with the support of D’Agostino, Sweeny retaliated against Plaintiff by forcing her to attempt

a difficult IV procedure and falsely accusing Plaintiff of being argumentative (SOF 19-21).

Again, as stated above, there is simply no evidence that Sweeny ever heard the contents of the

voicemail that was left on Plaintiff’s phone. Plaintiff admitted to sharing the voicemail with

Dean Chavis and D’Agostino on March 9, 2015, well after the date of the IV procedure (SOF

21). Plaintiff has not provided any evidence that either she or anyone else shared the contents of

the voicemail with Sweeny. Moreover and more importantly, Plaintiff admitted in her deposition

that the IV procedure occurred around 9:00 a.m. on February 26, 2015 and she prayed with a

patient at 11:00 a.m., and then she received the voicemail from D’Agostino after the clinical that

day (SOF 20). Plaintiff admitted that she only prayed with one patient during the PN program

(SOF 20). It is a factual impossibility that Sweeny manipulated the IV procedure responsive to

Plaintiff praying with patients because Plaintiff admitted that she prayed with the patient after the

procedure (SOF 19-20).

                                     III.    CONCLUSION




                                                 14
          This is truly a case of “no good deed goes unpunished.” In Plaintiff’s history as a student

at the College she has shown a pattern of failing to meet academic standards in her courses and

then complaining of unfair treatment from faculty (SOF 19-22). From 2011 until her dismissal

in 2015, Plaintiff would be confronted with the academic consequences of her poor performance

and then complain until she was provided with additional opportunities from the College (SOF

5). During the 2014-2015 school year alone, Plaintiff exercised her academic appeal rights

multiple times, until finally the College denied her academic appeal of the NUR 109 course

(SOF 23-24).

          Plaintiff has repaid the Colleges’ efforts to work collaboratively with her with

unsubstantiated claims of discrimination and retaliation. Discovery is now closed and plaintiff

has wholly failed to provide any evidence to support any of her claims. It is undisputed that

Plaintiff did not meet the College’s academic standards. Plaintiff did not present any evidence of

any similarly situated students who received preferential treatment. Similarly, Plaintiff also

cannot establish the elements of her prima facie case of free speech and expression retaliation

under the First Amendment, and her admissions bar her from rebutting the College’s articulated

reasons for its actions, all of which entitle the College to summary judgment on the remaining

claims.     For all of the foregoing reasons, Defendant, William Rainey Harper College,

respectfully requests that this Honorable Court grant summary judgment in its favor, against all

of Plaintiff, Student A’s claims against the College, and for all other relief the Court finds just

and proper in the premises.

Dated: September 28, 2018                              Respectfully submitted,


                                                       WILLIAM RAINEY HARPER COLLEGE,



                                                  15
                                     By:     /s/ Zaria N. Udeh
                                             One of her Attorneys




Caroline A. Roselli (6279709)
Zaria N. Udeh (6311422)
ROBBINS, SCHWARTZ, NICHOLAS, LIFTON & TAYLOR, LTD.
55 West Monroe, Suite 800
Chicago, Illinois 60603-5144
Telephone (312) 332-7760
croselli@robbins-schwartz.com
zudeh@robbins-schwartz.com




                                        16
                               CERTIFICATE OF SERVICE

        I, Zaria N. Udeh, the undersigned attorney, hereby certify that the foregoing Defendant’s
Memorandum in Support of Motion for Summary Judgment on All Counts of the Second
Amended Complaint was presented to the United States District Court for the Northern District
of Illinois, Eastern Division, for filing and uploading to the ECF system, and whereby I served
the foregoing upon the Plaintiff, Student A, this 28th day of September 2018.

                                             /s/ Zaria N. Udeh
                                               Zaria N. Udeh




                                               17
